Citation Nr: 0900312	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-12 157	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, currently 
rated as 50 percent disabling.

2.  Evaluation of shrapnel fragment wound of the left 
forearm, rated as 10 percent disabling prior to May 15, 2007.

3.  Evaluation of shrapnel fragment wound of the left 
forearm, rated as 20 percent disabling from May 15, 2007.

4.  Entitlement to a total rating based on unemployability 
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The veteran had active service from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The veteran, in his April 2005 substantive appeal, requested 
a hearing before the Board.  He withdrew his hearing request 
in an October 2007 written statement.

The issues of increased evaluations for shrapnel fragment 
wound of the left forearm, rated as 10 percent disabling 
prior to May 15, 2007 and 20 percent disabling from May 15, 
2007, and for entitlement to TDIU are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDING OF FACT

In December 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant of his desire to withdraw the appeal pertaining to 
the evaluation of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).  

In his April 2005 substantive appeal, the veteran included 
the issue of an increased evaluation for his service-
connected PTSD.  In a March 2006 rating decision, the RO 
increased the evaluation assigned to the veteran's PTSD from 
30 to 50 percent.  The veteran stated he was satisfied with 
this evaluation in written correspondence dated in December 
2006, withdrawing his appeal as to this issue.  

The appellant has withdrawn his appeal with respect to the 
evaluation of PTSD and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as it pertains to this issue, and it is dismissed.


ORDER

The appeal with respect to the evaluation of PTSD is 
dismissed.



REMAND

Service medical records show that the veteran sustained a 
fragmentation wound to his left forearm in February 1945.  
Treatment records show the wounds were cleaned and dressed 
and that he was returned to duty.  

Service connection was granted in a June 1948 rating decision 
for residuals of gunshot wound to the left forearm with 
neuritis, left median nerve, and retained foreign bodies.  
The disability was evaluated as 10 percent disabling, 
effective in May 1946.  The instant claim for increase was 
received by the RO in May 2003.

The veteran asserts that his left forearm disability is worse 
than is reflected by the currently assigned ratings.

The most recent VA examination was conducted in May 2007.  
The examiner reported that the wound history presented 
injuries to the left forearm, hand, wrist, and base of thumb 
from a fragmentation grenade.  The wound was deep penetrating 
and the extent of destruction involved blood vessels and 
nerves.  There were retained fragments and volcanic sand.  
The examiner further noted that complications from muscle 
injuries included loss of use.  

The examiner recorded objective observations of damage to the 
left median nerve with muscle wound present.  The examiner 
observed signs of impaired coordination for muscle group IX, 
noting that the muscle injury affected the proper use of the 
veteran's fourth and fifth fingers.  However, elsewhere the 
physician indicated that the muscle injury did not involve 
any nerve damage, and then subsequently stated that there was 
nerve disease that affected the left forearm, third finger, 
and fourth finger.  The report shows a diagnosis of post 
gunshot wound on left forearm with scar and neuritis left 
median nerve with retained foreign bodies.  The examiner 
opined that the veteran could not work with his left hand due 
to weakness and numbness.  

The examiner further noted that the veteran presented with a 
symptomatic scar that is the residual of the inservice wound.

Prior records, including an August 2003 VA examination 
report, note that the affected digits are the left distal 
thumb and forefinger.  

In light of the inconsistencies within the May 2007 VA 
examination report, as well as inconsistencies between that 
report and other evidence of record, the Board has determined 
that additional examination is necessary in order to 
ascertain the nature and extent of the veteran's shrapnel 
fragment wound residuals.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) rendered a decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008), which directed that 
VA must inform the veteran of the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  Further, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.   The veteran should be provided with appropriate 
notice pursuant to Vazquez.

Finally, the Board notes that further development and 
adjudication of the veteran's claim may provide evidence in 
support of his claim for TDIU.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180 (1991), for the proposition that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  Provide the veteran with notice of 
the evidence necessary to establish a 
higher disability rating for his service-
connected disabilities, pursuant to the 
Court's holding in Vazquez.

2.  Schedule the veteran for VA 
orthopedic, neurological, and skin 
examinations to ascertain the current 
extent of his service-connected residuals 
of shrapnel fragment wound of the left 
forearm.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination.  The examiners must annotate 
the examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.

Any further indicated special studies 
should be conducted.

The orthopedic examiner should identify 
all muscle groups affected by the 
residuals of the shrapnel fragment wound 
of the left forearm.  The orthopedic 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings that pertain to the presence or 
absence, and, if present, the extent, of 
each of the factors provided in the 
rating criteria for muscle injury for 
each muscle group affected.  The 
orthopedic examiner should comment on the 
extent of the functional limitations 
caused by the disability of each muscle 
group affected.  This examiner should 
also comment on any interference in 
employment caused by such functional 
limitation.

The neurology examiner should indicate 
all neurological manifestations of the 
residuals of the shrapnel fragment wound 
of the left forearm.  Specifically, the 
examiner should indicate whether the 
paralysis of any affected nerve is 
moderate, severe, or complete.  The 
neurology examiner should comment on any 
interference in employment caused by any 
neurological disorders related to the 
service-connected shrapnel fragment wound 
disability.

The skin examiner should document any and 
all skin pathology attributable to the 
residuals of shrapnel fragment wound to 
the left forearm.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  The RO should then review the file 
and make a specific determination 
regarding whether the case should be 
referred to the Director, Compensation 
and Pension Service for assignment of an 
extraschedular evaluation.

4.  Upon completion of the above actions, 
the RO should readjudicate the veteran's 
claims in light of the evidence received 
since the Supplemental Statement of the 
Case issued in July 2007.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



		
L.J. BAKKE-SHAW
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


